
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 760
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. McGovern (for
			 himself, Mr. George Miller of
			 California, Ms. DeLauro,
			 and Ms. Fudge) submitted the following
			 resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Congress should reject the provisions of H.R. 6083, as
		  ordered reported by the Committee on Agriculture of the House of
		  Representatives, that reduce the availability or amount of benefits provided
		  under the supplemental nutrition assistance program (SNAP) in effect under the
		  Food and Nutrition Act of 2008.
	
	
		Whereas hunger is a serious threat to individual dignity,
			 productivity, learning, economic prosperity, health and development;
		Whereas food insecurity means that people face an ongoing
			 struggle against hunger;
		Whereas 48.8 million people lived in food insecure
			 households in 2010;
		Whereas the supplemental nutrition assistance program
			 (SNAP), established in the Food and Nutrition Act of 2008, is the nation’s
			 first line of defense against hunger and food insecurity;
		Whereas SNAP served more than 46 million people in May
			 2012;
		Whereas half of all new SNAP participants receive benefits
			 for 10 months or less and 74 percent left the program entirely within 2
			 years;
		Whereas the average SNAP household has income of 57
			 percent of the poverty level, and 84 percent of all benefits go to households
			 with a child, elderly person, or disabled person;
		Whereas the SNAP benefits average less than $1.50 per
			 person per meal;
		Whereas 85 percent of families on SNAP make less than
			 $24,000 a year for a family of 4;
		Whereas the average allotment per household is $284 per
			 month;
		Whereas SNAP participation rises when the economy is
			 weak;
		Whereas millions of Americans need to turn to SNAP as a
			 way to feed themselves and their families;
		Whereas SNAP would have lifted 3.9 million Americans,
			 including 1.7 million children, out of poverty in 2010 if its benefits were
			 included in the official measures of income and poverty;
		Whereas SNAP is an efficient public/private partnership
			 that runs on the regular channels of commerce—regular retail outlets and
			 Electronic Benefit Transfer (EBT) systems;
		Whereas SNAP achieved the highest level of overall payment
			 accuracy in the history of the program at 96.2 percent;
		Whereas the national overpayment error rate, defined as
			 the percentage of SNAP benefit dollars issued in excess of the amounts for
			 which households are eligible, fell to 3.05 percent;
		Whereas the national underpayment error rate, defined as
			 the percentage of SNAP benefit dollars issued that are lower than the amounts
			 for which households are eligible, was less than 1.0 percent;
		Whereas every dollar in new SNAP benefits generates up to
			 $1.79 in economic activity;
		Whereas each $1 billion increase in SNAP benefits is
			 estimated to create or maintain 18,000 full-time equivalent jobs, including
			 3,000 farm jobs;
		Whereas H.R. 6083, the Federal Agriculture Reform and Risk
			 Management Act (FARRM), would reauthorize SNAP;
		Whereas the Congressional Budget Office (CBO) estimates
			 that H.R. 6083 would cut SNAP by $16.5 billion over 10 years;
		Whereas H.R. 6083 cuts SNAP provisions for the Categorical
			 Eligibility (Cat El) option, the Standard Utility Allowance (SUA)/Low Income
			 Home Energy Assistance Program (LIHEAP) connection (heat and
			 eat), and the State Performance Fund (performance
			 bonuses);
		Whereas Cat El, heat and eat, and performance bonuses help
			 States provide SNAP benefits to needy people through streamlined procedures
			 that cut down on red tape and minimize State administrative expenses;
		Whereas H.R. 6083 Cat El cuts will result in 1.8 million
			 to 3 million people being cut from SNAP entirely;
		Whereas H.R. 6083 heat and eat cuts will cause 500,000
			 households to see their SNAP food benefits cut by an average of $90 each
			 month;
		Whereas H.R. 6083 eliminates SNAP performance bonuses that
			 have helped States in their efforts to reduce payment errors and promote
			 excellent customer service;
		Whereas H.R. 6083 SNAP Cat El cuts will cause 280,000
			 low-income children to lose access to free school lunches;
		Whereas cuts in H.R. 6083 will deprive low-income
			 Americans of nearly 1 billion meals in 2014 alone and will increase food
			 insecurity over the life of the bill; and
		Whereas congregations, food banks, and other charities are
			 struggling to meet existing elevated need and will be unable to meet the
			 significant increase in need that would be caused by the cuts in H.R. 6083:
			 Now, therefore, be it
		
	
		That it is sense of the House of
			 Representatives that the Congress should reject the provisions of H.R. 6083, as
			 ordered reported by the Committee on Agriculture of the House of
			 Representatives, that reduce the availability or amount of benefits provided
			 under the supplemental nutrition assistance program (SNAP) in effect under the
			 Food and Nutrition Act of 2008.
		
